Title: To George Washington from Lord Howe, 17 January 1777
From: Howe, Richard (Lord)
To: Washington, George



Sir
New York January the 17th 1777.

The Letter I received from You of the 13th Instant, is in Matter and Expression so different from the liberal turn of Sentiment I had been habituated to expect on every occasion of personal Intercourse or Correspondence with You, that I scarce know how to believe the Contents and the Name I read at the Bottom, are parts of the same Letter.
It surprizes me much that the idle and unnatural Report of Captain Gamble could meet with any Credit. That one, two, or three of the Prisoners have been seen laid out the same Morning by the Sides of the Churches in which they were necessarily confined, I believe may be true; as I have heard that many more of those unhappy people have died in a Night, when Sickness prevailed much amongst them. But can Common-Sense, Sir, suppose us insensible to the Dangers of Infection that would attend the Neglect of timely care to bury the Dead of every Description, in the Town we inhabit? Attention to preserve the Lives of those Men whom we esteem the misled Subjects of the King, is a Duty as binding on Us, where we are able from Circumstances to execute

it with Effect, as any you can plead from the Interest you profess in their Welfare.
With regard to the Treatment of the Prisoners in my particular Department, I think it necessary to say; that they were confined with the more general Liberty of the Prison-Ship, until a successful Attempt was made by some to make their Escape. The rest were then restrained within such narrower Limits as left the more commanding parts of the Ship in possession of the Guard.
The Provisions given to them are exactly the same in Nature and Quality, and are furnished from among those served to the Seamen of the Ship in which I am embarked. The Proportion of each Species is exactly the same as that oftentimes deemed sufficient for the Support of the Seamen under the Fatigues of his profession, and which is at no time exceeded to the Soldier when embarked in the Fleet.
It may be necessary to observe that no payment is demanded for the Subsistence of the Prisoners in the Fleet. And, as to the want of Cleanliness among them (the only part of Mr Gamble’s Account that I can find has any Foundation in Truth) the State of the Weather not admitting of the usual Expedient for preserving Cleanliness by washing the Ship, it has been owing to the Indolence of the Prisoners that the other customary Methods have been neglected. They must however be compelled to the practice of them for their own Benefit.
Of Medical Assistance, the Prisoners have had the constant Attendance of an American Surgeon, confined with them, who has been supplied, on his Application, with Medicines from the King’s Stores; And the Physician of the Fleet has visited and recommended the proper Treatment of the Sick amongst them. Seven, I find, is the number that have died of about five hundred that have been suffering, according to Mr Gamble, in the Manner he asserts.
No Representation has been ever made to me by the Prisoners of such pretended ill-treatment; Thô they have sent many Letters soliciting their Enlargement, which was at that time deemed unseasonable: Nor were any Complaints of the kind made to the Captain of my Ship, when onboard the Prison-Ship to communicate my Intentions to set at Liberty, in Separate Corps, the Natives of different Provinces; In Compassion to their unavoidable Sufferings in the confined Situation of this Fleet and Army.
The principal Persons in Authority in Connecticut had lately denied their assent to my proposition by an appointed Officer for an Exchange of so many Natives against such British Prisoners as were confined in that Province; But no Distinction was therefore made to their prejudice, in the Favor I meant to shew to those of Rhode-Island and Providence Plantation, where the proposition had been accepted.

Fifty four Prisoners of different Classes, not taken in Arms, were landed in consequence in Connecticut from one Vessel last Month; and Fifty from another.
Thirty eight had been a few Days before landed in Pensylvania; And about thirty more set at Liberty in this Province, toward the End of the same Month.
Amongst the number of the last, I find the Name of William Gamble, the Author (as I conclude) of the Narrative which has been made the Subject of your present Letter. I must confess I expected other proofs of Mr Gamble’s Veracity, if I am thought to have no Claim to a just Relation of all the Circumstances he was acquainted with, from his Gratitude, for the earliest Attention that could be shewn to him in his late Situation, by an unconditional Release from his Captivity.
As I abhor every Imputation of wanton Cruelty in multiplying the Miseries of the Wretched, or of treating them with needless Severity, I have taken the Trouble to state these several Facts. But in respect to the Language you seem pleased to suppose me accustomed to hold, and certain Retaliations you have willed (a Sentiment, which, if it had a precedent for Imitation, I should not believe had been adopted by you, Sir, on less credible Authority than your own Assurance); It is incumbent on me to say, I am well content that you should act therein as you think fit. The Innocent at my Disposal will not have any Severities to apprehend from me on that account.
The King’s Officers who have been lately released in the different Provinces where they were Prisoners, are almost general in their Report of the close Confinement and other Indignities they have suffered. I have not addressed any Remonstrance to You, Sir, thereon, as I did not suppose it was done with your Concurrence; but was solely to be ascribed to the Disorder of the times, and the unhappy Enmity that such destructive Contests never fail to create. On this Foundation, I think differently of the Treatment of the British prisoners in many of the Provinces, from the Report made to You. But I dwell not upon it, as I should find no Justification in those Examples for the Acts of Inhumanity pretended to have been experienced by Mr Gamble.
The two Captains of Merchant Ships, Bell and Getshius, for whose Release you interest yourself having been included in the thirty Prisoners set at Liberty with Mr Gamble, I have no Return to demand on their accounts.
Mr Josiah, in whose behalf you wrote to me some Months since, was lately released, at your particular desire, as I was told, in place of Mr Bell, according to the Tenor of the papers enclosed.
Of the Crew of the Armed Boat taken in Savannah River, Messrs Brown, Kirk, Watson and Lee are now only remaining in the Prison-Ship.

It happens that all the four are under the same Circumstance of Illness. As soon as they are re-established, I shall very readily concur in the Exchange of them. And any Exceeding of that Number which it may be thought proper to release to me at the same time from Georgia, shall be returned, if acceptable, from amongst the Natives of the other Provinces. I am Sir Your most obedient Servant

Howe

